Citation Nr: 1826159	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to November 18, 2013.

2.  Entitlement to a rating in excess of 50 percent for PTSD, from November 18, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 2005 to September 2005, and on active duty from October 2008 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2016, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

In October 2017, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The RO granted an increased rating of 50 percent for the Veteran's PTSD in a January 2018 rating decision, effective November 18, 2013.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

1.  During the pendency of the entire period under consideration (before and after November 18, 2013), the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Prior to November 18, 2013, the criteria for a 50 percent disability rating for PTSD are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).
 
2.  The criteria for a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Remand Compliance 

As noted in the Introduction, the Board previously remanded this matter in October 2017.  With respect to the issues decided, the Board instructed the RO to obtain outstanding treatment records and readjudicate the claim.   The claims file contains the requested outstanding evidence.  The RO readjudicated the claim most recently in a January 2018 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, during the hearing, the VLJ clarified the issue, determined that there were potentially outstanding records, and explained an increased rating claim.  In addition, the VLJ held the record open for 60 days.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board finds that the appeal may be considered on the merits.

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the AOJ assigned a staged rating.  However, we find it unlikely that the Veteran became worse on the assigned day.  Rather, his prior treatment records, lay statements, and observations are consistent during the entire appeal period.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the general rating formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Vet. App. Feb. 23, 2018) the Court further addressed the value of GAF scores.  The Court noted that although GAF scores were designed to help quantify and summarize the severity of symptoms associated with mental disorders, the DSM-5 eliminated GAF scores because of their "conceptual lack of clarity" and "questionable psychometrics in routine practice."  DSM-5 at 16.  The Court further explained that although it is true that examiners no longer use these scores, an adjudicator is not permitted to rely on evidence that the American Psychiatric Association itself finds lacking in clarity and usefulness.  Any reliance on evidence that expert consensus-as adopted by VA-has determined to be unreliable would be impossible to justify with an adequate statement of reasons or bases.  

The Veteran submitted a claim for service connection for a mental health disorder in June 2012.  He reported that he had trouble sleeping and would sometimes become combative and strike his spouse in his sleep.  He also reported unprovoked irritability, anxiety in crowds, difficulty making decisions, short term memory loss, and difficulty getting along with others.

October 2012 VA treatment records reflect that the Veteran reported a lot of anger and trouble sleeping.  He also stated that he saw people looking over him when he woke up.

The Veteran was afforded a VA examination in December 2012.  He told the examiner that he married his spouse in May 2012 and enjoyed riding his motorcycle with his wife and friends.  He also enjoyed hunting deer with friends.  He was employed for the last two years and reported no difficulties with his employment.  The Veteran reported difficulty sleeping, and experienced nightmares.  He also stated that he saw people as soon as he woke up from a nightmare.  He was very worried he would be recalled to a combat zone.  He denied symptoms of depression.  His PTSD manifested with symptoms of hypervigilance, exaggerated startled response, anxiety, panic attacks that occurred weekly or less, mild memory loss, hypnagogic hallucinations upon waking from a nightmare, and irritability or outbursts of anger.  The examiner determined that the Veteran's reported symptoms were marginal, and concluded that his PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The examiner explained in a March 2013 addendum that the Veteran's hypnagogic hallucinations were akin to re-experiencing trauma in flashbacks on awakening from sleep, but that the hallucinations were not clearly related to the combat stressors described by the Veteran.  The examiner went on to explain that unlike visual hallucinations experienced in an alert and conscious state, hypnagogic hallucination were not, typically, symptoms of psychosis and were relatively more common; for example, in grief related circumstances.  The hypnagogic hallucinations described by the Veteran were recurrent but did not cause functional impairment beyond some sleep impairment.  They did not warrant an additional diagnosis such as Atypical Hallucinosis.  

In March 2013 correspondence, the Veteran stated that he believed he suffered from deficiencies in most areas to include work, family relations, thinking and mood.  He reported that recently his employer put him on involuntary leave because he was becoming disoriented.  He said his spouse was frequently angry with him because he lacked motivation and neglected his personal appearance and hygiene.  He also reported daily panic attacks.

A buddy statement from an unidentified person was submitted in April 2013.  She stated that the Veteran was very short tempered and didn't take care of himself.  She reported an incident in which the Veteran punched a hole in their door in the middle of the night when a nightmare woke him up.  She stated that the Veteran's work was affected and he had to periodically take time off.

April 2013 VA treatment records reflect that the Veteran denied suicidal or homicidal ideation.  He did have a positive depression screening. 

May and July 2013 VA treatment records reflect that the Veteran was alert and attentive, and oriented x3.  His speech was normal in rate and rhythm.  His mood was euthymic and his affect was congruent with his mood.  There were no reported perceptual disturbances, and his thought process and association were normal and coherent.  He denied suicidal or homicidal ideation.  His insight, judgment, and memory were good.

The Veteran's spouse submitted a statement in July 2013.  She described several instances when the Veteran's sleep was disturbed and he became violent while asleep.  She also stated that the Veteran periodically shook in his sleep.

Upon VA examination in November 2013, the Veteran reported that he was still married and expecting his first child.  He said he enjoyed riding motorcycles with friends and that he belonged to the American Legion and was a member of their Honor Guard.  He told the examiner that he had no problems maintaining personal hygiene.  He said that a few times a week he went out to eat with his spouse and that they went shopping together.  He reported being able to complete all activities of daily living and instrumental activities of daily living.  He stated that he recently left a job because he had problems coping with sounds of the shredder, stating that it reminded him of his deployment.  He was now working with an asphalt crew and he denied any difficulties on the job, such as problems with interpersonal relationships, cognitive problems, absenteeism, inappropriate behaviors, or poor performance.  He reported that he took two days off since June, due to problems with sleep and not feeling it would have been safe to work that day. 

November 18, 2013 VA treatment records reflect that the Veteran denied suicidal or homicidal ideation.  He stated he had a poor appetite and that he felt he had a bad attitude.  He stated that he continued to have nightmares about three times per week, with episodes of sleep walking.  The Veteran was alert and attentive, and oriented x3.  His speech was normal in rate and rhythm.  His mood was euthymic and his affect was congruent with his mood.  There were no reported perceptual disturbances, and his thought process and association were normal and coherent.  He denied suicidal or homicidal ideation.  His insight, judgment, and memory were good. 

December 2013 VA treatment records reflect that the Veteran continued to complain about his sleep.  His stated that his mood was good and he did not endorse feelings of depression, or suicidal or homicidal ideation.  He also denied hallucinations of any type.  The Veteran was alert and attentive, and oriented x3.  His speech was normal in rate and rhythm.  His mood was euthymic and his affect was congruent with his mood.  There were no reported perceptual disturbances, and his thought process and association were normal and coherent.  His insight, judgment, and memory were good.

On his December 2013 VA Form-9, the Veteran stated that he disagreed with the December 2012 VA examiner's determinations.  The Veteran stated that his hallucinations were directly related to his deployment and combat experiences.  He also stated that he did have irritability that caused issues at work and home.  He reported that his spouse made him leave their house and that he was currently homeless.  He reported issues with his entire family, but said that he had friends that were veterans.  He also stated that he had severe anxiety and weekly panic attacks, as well as unprovoked irritability and severely impaired memory problems. 

December 2013 VA treatment records show that the Veteran was alert and attentive, and oriented x3.  His speech was normal in rate and rhythm.  His mood was euthymic and his affect was congruent with his mood.  There were no reported perceptual disturbances, and his thought process and association were normal and coherent.  His insight, judgment, and memory were good.  His stated that his mood was good and he did not endorse feelings of depression, or suicidal or homicidal ideation, he also denied hallucinations of any type.  

January 2014 VA treatment records reflect that the Veteran reported that his sleeping and mood had improved.  He denied suicidal or homicidal ideation.

April 2014 VA records indicate that the Veteran was living at home with his spouse.  He was casually dressed, and with good hygiene.  He was oriented x3. There were no perceptual disturbances or cognitive distortions noted or observed.  His speech was of normal rate, tone, and volume.  Judgment appeared fair/good, and his insight was good.  Mood was euthymic with congruent affect.

May 2014 VA treatment records reveal that the Veteran complained of an increase in nightmares and a decrease in sleep.  He denied feeling depressed, but stated he was a little more irritable.  He also denied suicidal or homicidal ideation.

May, July, and October 2014 VA treatment records reflect that the Veteran continued to work.

December 2014 VA treatment records revealed that the Veteran was laid off from work due to weather but intended on going back to work in the spring.  He reported feeling more irritable but denied suicidal or homicidal ideation.  He denied any psychotic symptoms, hallucinations or paranoid ideations.  He was oriented x 3. There were no perceptual disturbances or cognitive distortions noted or observed.  His speech was of normal rate, tone, and volume.  Judgment appeared fair/good, and his insight was good.  Mood was euthymic with congruent affect.  He was dressed and groomed appropriately, and was calm and conversed with ease.

January 2015 VA treatment records show that the Veteran was dressed and groomed appropriately, was calm and conversed with ease.  He denied suicidal or homicidal ideation.  He reported that his mood had been relatively good with the exception of a nightmare that he had suffered the previous night.  He reported weekly nightmares, but denied hallucinations, delusions or paranoid ideation.

During a January 2015 VA pulmonary consult the Veteran reported that he slept through most nights.

During March 2015 VA treatment, the Veteran denied a history of depression, anxiety, or other mental health conditions, and credibly denied current and past suicidal or homicidal ideation, plans, or attempts.  He denied difficulty falling or staying asleep and he reported rare anger outbursts.  He was dressed and groomed appropriately.  Later in March 2015, the Veteran reported that he had been sleeping 8 hours a night and had nightmares about once every ten days.  He said he had no issues with his mood, no sadness, and no irritability.  He was oriented x3. There were no perceptual disturbances or cognitive distortions noted or observed.  His speech was of normal rate, tone, and volume.  Judgment appeared fair/good, and his insight was good.  Mood was euthymic with congruent affect.  This was reiterated in May 2015 VA treatment records.

During October 2015 VA treatment the Veteran reported that he was feeling down and out.  He denied suicidal or homicidal ideation.

December 2015 VA treatment records revealed that the Veteran had no mental health concerns.  In January 2016, the Veteran stated that his mood had been pretty good and he denied suicidal or homicidal ideation.  March 2016 VA treatment records reflect that the Veteran denied depression or suicidal ideation.  He reported that he was getting along with his spouse.  His spouse voiced concerns about potential depression.

The Veteran again denied suicidal or homicidal ideation, as reported in April 2016 VA treatment records.

In May 2016 the Veteran reported that he was feeling good and denied any suicidal or homicidal ideation.  He then reported that earlier in the month he threatened suicide and had suicidal thoughts every 2 -3 months.  He stated that he had not had mental health treatment since March 2015 and that travel was a barrier for him because he was very busy at work.  May 2016 VA mental health treatment revealed that he was alert and attentive.  There were no perceptual disturbances or cognitive distortions noted or observed.  His speech was of normal rate, tone, and volume.  Judgment appeared fair/good, and his insight was good.  Mood was depressed.  He stated that he was on edge all of the time and avoided large crowds.  It was also reported at this time that the Veteran went out to bars with his friends, causing stress in his marriage.

June, July, and August 2016 VA treatment records revealed that the Veteran denied suicidal or homicidal ideation and reported that his mood was pretty good.

The Veteran testified at a Board videoconference hearing in September 2016.  He stated that in the last three weeks he anonymously called the suicide hotline at least once or twice.  He reported problems at work due to his PTSD, stating that he had been in frequent arguments with crew members, his foreman and his father.  The Veteran testified that he had been at his job for four years.  He stated that he thought his job was on the line unless he was able to improve his attitude.  He testified that he constantly felt angry and irritable.  He reported an incident in which his foreman was throwing rocks at him and he ignored the foreman and tried to focus on other things in order to avoid an altercation.  Later, the foreman sprayed him with spray paint and the Veteran retaliated by throwing a tape measurer and paint can, then walking off the job.  The Veteran stated that his foreman frequently intentionally provoked him because he knew the Veteran was dealing with PTSD and that it would lead to an altercation.  

The Veteran reported memory loss at work and at home, and an incident in which he threatened suicide.  He stated that at one point, his wife moved out of their home for a month.  He also stated that he was having difficulty maintaining a relationship with his father.  He testified that he neglected his personal hygiene.  The Veteran stated that his psychiatrist told him he should have a higher disability rating.

October and November 2016 VA treatment records revealed that the Veteran denied suicidal or homicidal ideation and reported that his mood was pretty good.

January 2017 VA treatment records revealed that the Veteran went back to school, and was studying to become an emergency medical technician.  He denied suicidal or homicidal ideation.  April 2017 VA treatment reflects that the Veteran's schooling was going well.  He reported that things were going well and that his mood was good.  He again denied suicidal or homicidal ideation.  The Veteran was working and reported that his mood was pretty good in July 2017.  He denied suicidal and homicidal ideation.

The Veteran reported an episode of suicidal ideation in November 2017.  His mood was reportedly good, but he was still having irritability with low frustration tolerance.  He denied helplessness, hopelessness, worthlessness, anhedonia, or anergia.  He also denied mania or past history of manic symptoms.  December 2017 VA treatment records reflect that the Veteran denied suicidal or homicidal ideation.

Based on the foregoing, the Board finds that a 50 percent rating is warranted for the Veteran's PTSD prior to November 18, 2013.  In this regard, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2017).  Criteria for the assignment of a 50 percent rating, which have arguably been met or approximated include panic attacks, disturbances of motivation and mood, memory loss, and difficulty in establishing effective work and social relationships.  

The Board also finds that the evidence as a whole indicates that the Veteran's PTSD traits also include nightmares, periodic suicidal ideation, periodic hypnagogic hallucinations, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria approximate a 50 percent disability rating.  As such, given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 50 percent rating prior to November 18, 2013.  As stated earlier, the Veteran did not become worse on November 18, 2013, and his treatment records and lay statements prior to that day are consistent with the entire appeal period. 

However, the Board finds that during the period under consideration (prior to and from November 18, 2013), the Veteran is not entitled to a higher 70 percent disability rating for his PTSD.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The evidence indicates that the Veteran has not demonstrated symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; and spatial disorientation.  On the contrary, the VA examination reports and VA treatment records in particular indicate that the Veteran's hygiene is normal, that he has not endorsed obsessional rituals which interfered with routine activities, his speech was within normal limits, and he was oriented during examinations and VA treatment.  

The lay statements reporting neglect of personal appearance and hygiene are outweighed by the VA examinations and treatments records which always found the Veteran to be appropriately groomed and dressed.  

Additionally, the Veteran has a fair to good relationship with his wife, his children, and several friends.  Although there were some difficult times reported with his spouse, the record reflects that they maintained their relationship.  It is also indicated that the Veteran maintained seasonal employment and was able to complete schooling.  Although the Veteran reported issues with his foreman, based on his Board testimony, it appears that the foreman intentionally provoked the Veteran.  There were few instances in which the Veteran described getting into an unprovoked altercation.  The record therefore indicates that the Veteran is able to maintain effective relationships.  

As such, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships.  

In light of the foregoing, the Board concludes that, while the Veteran demonstrates some of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 70 percent rating category.  

Further, as discussed above, the Veteran's PTSD traits also include nightmares, periodic suicidal ideation, hypnagogic hallucination, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria do not approximate a 70 percent disability rating or higher as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas. 

In sum, the Board finds that the record reflects the Veteran's symptomatology overall largely correlates with a disability rating of no more than 50 percent.

IV. Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to November 18, 2013, entitlement to a 50 percent disability rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


